In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated February 11, 1963, which denied without a hearing his application to vacate a judgment of that court, rendered May 29, 1946 on his plea of guilty, convicting him of robbery in the third degree and sentencing him as a second felony offender to serve a term of 10 to 20 years. Order affirmed. Defendant’s application is based upon the fact that on his preliminary arraignment in the District Court of Nassau County he was not advised of his right to counsel and that counsel was not assigned until sometime after he was arraigned in the County Court, following his indictment by the Grand Jury. Arraigned on that indictment in the County Court, the court directed the entry of a plea of not guilty for defendant and subsequently *838assigned counsel to him. Under the circumstances -presented, any defects in the proceedings at the preliminary hearing in the District Court were immaterial; such defects did not affect the validity of the indictment found thereafter and the proceedings following the indictment (cf. People ex rel. Hirsehberg V. Glose, 11? Y 2d 258; People v. Wolochen, 15 A D 2d 538). Defendant’s rights were not violated merely because, upon his arraignment on the indictment, a plea of not guilty was then entered without the benefit of counsel (People v. Combs, 19 A D 2d 639). Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur,